Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 3 June 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     Stauntown in virginia this 3d June 1782
                  
                  The ministre at war wrait to me that Mr de Sigougné late of my
                     legion had gone to you to inter with your exellency his Complaint of an
                     injustice done to him—I take the liberty to enclose here a Coppy of my answere
                     to the ministre at war which I hope will explain the fact.
                  I have not yet received any horses—I depend intirely on your
                     exellency for all manner of Justice which I have some rights to request—the
                     cavallery being compleated to five men & no desartions having taken
                     place in that part of my Corps sixty horses are wanted. I have the honor to be
                     with the greatest respect your exellencys the most humble obedt st
                  
                     armand
                  
                  
                     I inclose alsso a copy of the letter of Mr de Sigougné
                        relative to his resignation.
                  
                  
                  
                Enclosure
                                    
                     
                        
                           9 March 1782
                        
                     
                     Copy & translation of a letter dated the 9th march
                        1782 from Capt. de Sigougné asking to resign his Commission in the legion—
                     Dr Colonel Charlotteville Va. 9th march
                        1782
                     it being not possible to me to continue longuer my services—I
                        request you would accept of my resignation.
                     from the Goodness you have théstifyed to me untill this Day, I
                        do not doubt a moment but you shall with pleasure patronize the means that
                        can help me in the settlement of my affairs, with Congress—I dare hope that
                        you will grant me a certificat of my services & one of the expences
                        which I have made for the public. I have the honor to be with respect My
                        dear Colonel your very humble & very obedient servant
                     
                        signed de sigougné
                     
                  I certify upon honor this to be a true  of a letter which I have in my hands sent to me by Mr de Sigougné  Capt in my legion.  Armand: offr de la 
                  
                Enclosure
                                    
                     
                        Sir
                        Stauntown virginia this 3d June 1782
                     
                     I have been honoured with your letters of the 3d of may last,
                        I expected that the letter of Capt. Sigougné to me asking for his
                        resignation would have been a sufficient proof of my proceedings the
                        rectitude of my proceedings.
                     I inclose an other Copy of the Same where you will see that he
                        thanks me for the Goodness with which I have treated him till the day he
                        resigned his Commission—if you please to look back upon all returns who have
                        been Given either to the commandier in chief or the board of war since the
                        month of June or Juillet 1778—time of the creation of my Corps—you will
                        constantly find—Capt. Markley 1st capt.
                        commanding the first company—Capt. Shaffner second
                           Capt. commanding the second company—Capt. Sigougné the third capt.
                        commanding the third company this with what follow will explain the fact.
                     at the time the Mquis de la fayette was send to take the
                        command at albany of the troops that seemed to be destined to some
                        expeditions towards Canada I was to raise a Corps in that country—I obtained
                        leave from general washington to take with me two officers out of the Corps
                        which I commanded in 1777—those officers who were Granted to me were Charle Markley & George Shaffner both of
                        them lieutenants, Gentlemen of experience, bravery, honesty &
                        activity—the first having been thirteen years in america, & the
                        second an americain born—they could be very usefull to me being placed at
                        the head of the Captains of a new Corps—at that very time & for that
                        very expedition the Mquis de la fayette obtained from Congress Commissions
                        of Captains & others for some french Gentlemen, but it appeared
                        afterwards that the meaning of Congress was that those Commissions should
                        place their bearer in activity only in that army who was to march in Canada
                        & even only while it should remains there—those youngs Gentlemen who
                        had obtained Commissions without having ever made a Campaign became reither
                        troublesome after it was resolved that the division at albany should not
                        proceed further but was ordered to Joign the Grand army under his
                        exellency’s Command.
                     the petitions of those Gentlemen to the mqs de lafayette
                        induced this last to apply to me for placing them into the Corps I was to
                        raise—to tell the truth I was reither disapointed at such demand, I knew of
                        what little service those gentlemen who were just arrived from france could
                        not speak nor wrait a word of inglish would be to me & to the
                        public—whoever as the thing was not altogether depending on me I took four,
                        mr de laumagne, de sigougné, de frey and one voluntier—those officers had Commission of
                        Captains in the army at large—I took them under the Condition that
                           Messrs Markley & Shaffner should command
                        them & have the two first Company—mr de frey quited the Corps few
                        months after to go into pulaskis legion where he could never have a settled
                        command—at the end of the Campaign Commission were issued to my officers
                        agreable to the time of their intrance into the Corps & agreable to
                        their appointment by me—during all that Campain mr de sigougné was Commanded
                        by Capts. markley & Shaffner—he was allways put after them in all
                        returns, his Company Constantly mustered after theirs during all the others
                        Campains & in all allusions he was placed in that order—when the
                        Commissions for my officers were made out there was a mistake done at the
                        war office which at first sight serve even to explain the matter—the
                        Commission of mr de sigougné in the Corps was dated from the day his
                        commission in the army at large was dated—but how could it be that a
                        Commission should be dated three, four, or five months before it was even
                        thought that the Corps should be raised—As soon as I saw that Commission I
                        wanted to send it back to the board of war in order to have it altered,
                        & as well as I may remember Capt. Sigougné requested I would not do
                        it, because the date of his Commission would be of great service to him in
                        france, but should not give him the command of the officers who were
                        appointed before him in the corps—he ponctually kept his word &
                        constantly during his services in the legion was under the command of Capt.
                        markley & Capt. shaffner—while I was in france & Capt.
                        Shaffner following me there to help me in having the equipement of the
                        legion made there—Capt. Sigougné had as he thought an occasion respecting
                        some officers of the army that Compelled him to show his commission
                        & take advantage of the date of it & agreable to it got a
                        command—had I been there he would not have had it beCause I would have told
                        allways, how Can Capt. sigougné be Commissioned a
                           Captain in the legion before it was intended to raise that Corps?
                     
                     from this instance Mr de Sigougné took some presumption but
                        not so far whoever as to establish it as a right—for he can not denie that
                        when Capt. markley retired on half pay, sigougné told me, I request you
                        would make to me the offer of the place of major in the legion & I
                        will refuse it being glad such a deserving officer as Capt. Shaffner should
                        have it—I was far from taking such a measure which would have placed the
                        officer who had the true right under such an obligation to the officer who
                        had no right at all—further I must say since I am forced to do it that Mr de
                        Sigougné whatsoever brave & honest & expressing my self with
                        the truth contained in the Certificat I have given him of his services, had
                        he been the first captain & of course the first to be promoted, I
                        would have petitioned to have no major in the legion, because his little
                        acquaintance with the english language—with the way of transacting business
                        & his smalls means as a disciplinarian rendered him entirely unequal
                        to the majority—which we must consider in fact as a post of great
                        importance in all kinds of troops but more particularly in a partisant Corps
                        who by his station from the megr army has no other
                        example of discipline but from & in it self—while his quality of
                        brave & faithfull with submission ponctual to the orders he received
                        Could render him serviceable as a Captain.
                     I am far from having any prejudice against him he knows that I
                        have done for him as much as I would have done for my brother, as well in
                        america as in france, I have even prejudicied to my own affairs with the
                        ministre in france by too repeated request for mr de Sigougné—it has been a
                        time where in this country I have exposed myself to be blamed & my
                        reputation as a disciplinarien hurted by the unperfects parts which that
                        gentleman had at his first intrance in the legion, I must repeat it, that I
                        may not expose him & My Self to worse than the fact is—those
                        unperfections were, his absolute unacquaintance
                        with a syllable of the english language, his unacquaintance
                        with the Command of men, his too great Confidence in them—his to Great
                        facility to overlook theirs faults—his Great difficulty to give up some of
                        his national manners & to take those of this Country—an essential
                        point to those who are employed even in the smallest degree of business by
                        Congress—those are parts the want of which does not make a bad man, but
                        indeed the officer who has not them can not with propriety be Called a very
                        usefull one.
                     I must end by saying that I have done my might to persuad
                        sigougné to remains in the legion—we had served long togethere—old acquaintances dont like to part from each
                        other, his bravery & some activity would have in some parts be very
                        usefull, I have made use of his friends in the Corps to persuad him, I have
                        told him all what my friend ship & the most unquestionable Justice
                        dictated to me, he Gave his resignation—I keapt it in my poket—I was more
                        than six days before I put in to the orders that he had resigned &
                        the next officer was to act in his room—he has forced himself—his letter to
                        me & my Certificat tells enough that we were upon as friendly terms
                        as the differance of our ranks in the army would admit & permit us
                        both to demonstrate in public. I h. the  to be  yr &c.
                     
                        Armand Mqs de la Rouerie
                        
                     
                  
                  
               